EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of
                    , by and between GeoResources, Inc., a Colorado corporation
(the “Company”), and                     (“Indemnitee”).

WITNESSETH:

WHEREAS, highly competent persons have become more reluctant to serve publicly
traded corporations as directors, officers or in other capacities unless they
are provided with adequate indemnification against inordinate risks of claims
and actions against them arising out of their service to and activities on
behalf of the corporation;

WHEREAS, the uncertainties relating to indemnification have increased the
difficulty of retaining and attracting such persons;

WHEREAS, the Board of Directors of the Company has determined that the
difficulty in retaining and attracting such persons is detrimental to the best
interests of the Company’s shareholders and the Company should act to assure
such persons that there will be increased certainty of such protection in the
future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, the Indemnitee does not regard the protection available under the
Company’s Articles of Incorporation, Bylaws and insurance as adequate in the
present circumstances, and may not be willing to serve the Company without
adequate protection, and the Company desires the Indemnitee to continue to serve
the Company.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to provide or
continue to provide services to the Company and/or certain of its affiliates as
contemplated hereby, the mutual agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

1. Definitions. As used herein, the following words and terms shall have the
following respective meanings (whether singular or plural):

“Articles of Incorporation” means the Articles of Incorporation of the Company
(as they may be amended or restated from time to time).

“Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

“Bylaws” means the bylaws of the Company (as they may be amended or restated
from time to time).

“CBCA” means the Colorado Business Corporation Act.

“Change in Control” shall mean the occurrence of any of the following events:

 

  (i) the acquisition by any one person, or more than one person acting as a
group, of ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company;

 

  (ii) the acquisition by any one person, or more than one person acting as a
group, of all or substantially all of the Company’s assets during the 12-month
period ending on the date of the most recent acquisition. For purposes of this
subsection (ii), “substantially all” means at least 60% of the assets of the
Company immediately before such acquisition(s); or

 

  (iii) when a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

“Company” has the meaning set forth in the Preamble and also includes (i) any
subsidiary of the Company, and (ii) any domestic or foreign entity that is the
successor to the Company by reason of a merger or other transaction in which the
Company’s existence ceased upon the consummation of such transaction.

“Covered Capacity” means, with respect to any person, that such person (or a
person for whom he is serving as a legal representative) is or was a director,
officer, fiduciary, employee or agent of the Company, or is or was serving at
the request of the Company as director, manager, officer, trustee, partner,
promoter, associate, member, fiduciary, employee or agent of another domestic or
foreign entity or an employee benefit plan. The term “director” includes the
estate or personal representative of a deceased director. The term “officer”
includes the estate or personal representative of a deceased officer.

“Expenses” include all direct and indirect costs, fees and expenses of any type
or nature, including, without limitation, all attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, consultants,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, fax transmission charges, secretarial services and all
other disbursements or expenses in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, settlement or appeal of or otherwise participating in a Proceeding,
including reasonable compensation for time spent by Indemnitee for which he is
not otherwise compensated by the Company or any third party.

 

2



--------------------------------------------------------------------------------

“Expenses” also include expenses incurred in connection with any appeal
resulting from any Proceeding, including the premium for, security for, and
other costs relating to, any cost bond, supersedes bond or other appeal bond or
its equivalent. “Expenses” do not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five (5) years previous to his selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. The term “Independent Counsel” does not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement, the Bylaws of the Company or under any agreement between Indemnitee
and the Company.

“Proceeding” includes a threatened, pending or completed action, suit,
arbitration, alternate dispute resolution, investigation, inquiry,
administrative hearing, appeal or any other actual, threatened or completed
proceedings with or brought in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative in nature.

2. Services to the Company. Indemnitee agrees to serve or continue to serve in
his current capacity or capacities as a director, officer, employee, agent or
fiduciary of the Company. Indemnitee may also serve, as the Company may
reasonably request from time to time, as a director, officer, employee, agent or
fiduciary of any other corporation, partnership, limited liability company,
association, joint venture, trust, employee benefit plan or other enterprise in
which the Company has an interest. Indemnitee and the Company each acknowledge
that they have entered into this Agreement as a means of inducing Indemnitee to
serve or continue to serve the Company in such capacities. Indemnitee may at any
time and for any reason resign from such position or positions (subject to any
other contractual obligation or any obligation imposed by operation of law). The
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position for any period of time and shall not be precluded by the
provisions of this Agreement from removing Indemnitee from any such position at
any time.

3. Indemnification in Third Party Proceedings. The Company shall indemnify
Indemnitee if he was or is a party or is threatened to be made a party to any
Proceeding, except an action by or in the right of the Company, by reason of the
fact that he is or was serving or acting in a Covered Capacity, against
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in accordance with Section 8 in connection
with the Proceeding if (i) he acted in good faith, (ii) (A) in the case of
conduct in an official capacity, in a manner which Indemnitee reasonably
believed to be in the best interests of the Company and (B) in the case of
conduct other than in an official capacity, in a manner which Indemnitee
reasonably believed to be not opposed to the best interests of the Company and,
(iii) with respect to any criminal Proceeding, had no reasonable cause to
believe his or her conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, does not, of itself, create a presumption that Indemnitee did not
meet the standard of conduct described in this Section 3.

 

3



--------------------------------------------------------------------------------

4. Derivative Actions. The Company shall indemnify Indemnitee if he was or is a
party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Company to procure a judgment
in its favor, by reason of the fact that Indemnitee is or was serving or acting
in a Covered Capacity, against Expenses actually and reasonably incurred by
Indemnitee in accordance with Section 8 and amounts paid in settlement thereof
if (i) Indemnitee acted in good faith and (ii) (A) in the case of conduct in an
official capacity, in a manner which Indemnitee reasonably believed to be in the
best interests of the Company and (B) in the case of conduct other than in an
official capacity, in a manner which Indemnitee reasonably believed to be not
opposed to the best interests of the Company. Indemnification may not be made
for any claim, issue or matter as to which Indemnitee has been adjudged by a
court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable to the Company or for amounts paid in settlement to the Company,
unless and only to the extent that the court in which the action or suit was
brought or other court of competent jurisdiction determines upon application
that in view of all the circumstances of the case, the person is fairly and
reasonably entitled to indemnity for such Expenses as the court deems proper.

5. Indemnification For Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to or a participant in and is successful on the merits or
otherwise in any Proceeding or in defense of any claim, issue or matter in any
Proceeding, in whole or in part, to which Indemnitee was or is a party or is
otherwise involved by reason of the fact that he is or was serving or acting in
a Covered Capacity, the Company shall indemnify and hold harmless Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee in
accordance with Section 8 in connection with any Proceeding or defense. If
Indemnitee is not wholly successful in the Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf to the fullest extent permitted by
applicable law. The termination of any claim, issue or matter in the Proceeding
by dismissal, with or without prejudice, by reason of settlement, judgment,
order or otherwise, shall be deemed to be a successful result as to such
Proceeding, claim, issue or matter, so long as there has been no finding that
Indemnitee (i) derived an improper personal benefit pursuant to
Section 7-109-102 of the CBCA, (ii) did not act in good faith, (iii) in the case
of conduct in an official capacity, did not act in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, (iii) in the
case of conduct other than in an official capacity, did not act in a manner
which Indemnitee reasonably believed to be not opposed to the best interests of
the Company or (iv) with respect to any criminal proceeding or action, had
reasonable cause to believe his or her conduct was unlawful.

6. Indemnification For Expenses of a Witness. To the extent Indemnitee is, by
reason of his or her serving or acting in a Covered Capacity, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
and held harmless against all Expenses actually and reasonably incurred by him
or on his behalf in accordance with Section 8 in connection with the Proceeding
and his or her acting as a witness in it.

 

4



--------------------------------------------------------------------------------

7. Exclusions.

(a) Notwithstanding the foregoing, indemnification, unless ordered by a court
pursuant to Section 7-109-105 of the CBCA or for the advancement of Expenses
made pursuant to Section 8, shall not be made to or on behalf of the Indemnitee
if such indemnification is in connection with a Proceeding, other than a
Proceeding by or in the right of the Company, charging that the Indemnitee
derived an improper personal benefit in which Proceeding the Indemnitee was
adjudged liable on the basis that the Indemnitee derived an improper personal
benefit.

(b) Notwithstanding any provision in this Agreement, the Company is not
obligated under this Agreement to make any indemnification payments in
connection with any claim made against Indemnitee:

(i) For which payment has actually been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy,
contract, agreement or other indemnity provision or otherwise; or

(ii) Except as provided for in Sections 8 or 11(c) of this Agreement, in
connection with any Proceeding or any part of any Proceeding, initiated by
Indemnitee, including those initiated against the Company or its officers,
directors or employees, unless (i) the Board authorizes the Proceeding or part
thereof before its initiation or (ii) the Company provides the indemnification
in its sole discretion, pursuant to the powers vested in the Company under
applicable law.

8. Advancement of Expenses. Notwithstanding any other provision of this
Agreement and to the fullest extent permitted by applicable law, the Company
shall advance the Expenses incurred by Indemnitee in connection with any
Proceeding to which Indemnitee was or is a party or is otherwise involved by
reason of the fact that he is or was serving or acting in a Covered Capacity, as
soon as practicable but in any event not more than ten (10) days after receipt
by the Company of a statement requesting the advances, whether the statement is
submitted before or after final disposition of any Proceeding. Unless otherwise
required by law, the Company shall not require that Indemnitee provide any form
of security for repayment of or charge any interest on any amounts advanced
pursuant to this Section 8. The advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to any belief or
determination as to Indemnitee’s ultimate entitlement to be indemnified.
Advances shall include any and all reasonable Expenses incurred in pursuing a
Proceeding to enforce the right of advancement, including Expenses incurred in
preparing statements to the Company to support the advances claimed. Indemnitee
qualifies for advances, to the fullest extent permitted by applicable law,
solely upon the execution and delivery to the Company of (i) a written
affirmation of the Indemnitee’s good faith belief that the Indemnitee has met
the standard of conduct described in Section 7-109-102 of the CBCA and (ii) a
written undertaking providing that Indemnitee undertakes to repay the advance to
the extent it is ultimately determined that Indemnitee did not meet the standard
of conduct described in Section 7-109-102 of the CBCA.

 

5



--------------------------------------------------------------------------------

This section does not apply to any claim made by Indemnitee for any
indemnification payment that is excluded pursuant to Section 7(b) of this
Agreement.

9. Procedure For Notification and Application for Indemnification. Indemnitee
agrees to notify the Company in writing promptly after being served with any
summons, citation, subpoena, complaint or threat of a complaint, indictment,
inquiry, information request or other document relating to any Proceeding or
matter which may be subject to indemnification, hold harmless or exoneration
rights or the advancement of expenses; provided, however, that the failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation it may have to Indemnitee under this Agreement or otherwise.
Indemnitee may deliver to the Company a written application to indemnify and
hold harmless Indemnitee in accordance with this Agreement. The application may
be delivered from time to time and may be amended and supplemented and at such
times as Indemnitee deems appropriate in his or her sole discretion. After a
written application for indemnification is delivered by Indemnitee, Indemnitee’s
entitlement to indemnification shall be determined pursuant to Sections 10, 11
and 12 of this Agreement.

10. Procedure Upon Application For Indemnification.

(a) To the fullest extent permitted by law, the indemnification provided for in
this Agreement shall be deemed mandatory. To the extent that, under applicable
law, any indemnification provided for in this Agreement is treated as
discretionary, any indemnification determination, unless ordered by a court or
advanced pursuant to Section 8 of this Agreement, may be made by the Company
only as authorized in the specific case upon a determination that the
indemnification of Indemnitee is proper in the circumstances. Such determination
must be made:

(i) by the Board by a majority vote of those present at a meeting at which a
quorum is present, and only those directors not parties to the proceeding shall
be counted in satisfying the quorum;

(ii) if a quorum cannot be obtained, by a majority vote of a committee of the
Board designated by the Board, which committee shall consist of two (2) or more
directors not parties to the proceeding; except that directors who are parties
to the proceeding may participate in the designation of directors for the
committee; or

(iii) if a quorum cannot be obtained as contemplated in Section 10(a)(i), and a
committee cannot be established under Section 10(a)(ii), or, even if a quorum is
obtained or a committee is designated, if a majority of the directors
constituting such quorum or such committee so directs, the determination may be
made:

 

  (A) By Independent Counsel selected by a vote of the Board or the committee in
the manner specified in Section 10(a)(i) or (ii) or, if a quorum of the full
Board cannot be obtained and a committee cannot be established, by Independent
Counsel selected by a majority vote of the full Board; or

 

  (B) By the Company’s shareholders.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time during the two (2) year period
prior to the date of any written application for indemnification submitted by
Indemnitee in connection with a particular Proceeding there shall have occurred
a Change in Control, the Board shall direct (unless Indemnitee otherwise agrees
in writing) that the indemnification determination shall be made by Independent
Counsel in a written opinion. Notwithstanding the foregoing, if the
determination that indemnification or advance of Expenses is permissible is made
by Independent Counsel then the Board shall authorize and direct such
indemnification and advancement of Expenses.

(b) If the determination of Indemnitee’s entitlement to indemnification is to be
made by Independent Counsel following a Change in Control, the Independent
Counsel must be selected as provided in this Section 10(b). The Independent
Counsel shall be selected by Indemnitee (which selection shall be ratified by
the Board).

(c) The Company agrees to pay the reasonable fees and Expenses of Independent
Counsel in accordance with Section 8 and to fully indemnify and hold the
Independent Counsel harmless against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or the Independent
Counsel’s engagement.

(d) The Company must promptly advise Indemnitee in writing if a determination is
made that Indemnitee is not entitled to indemnification and must include a
description of the reasons or basis for denial. If it is determined Indemnitee
is entitled to indemnification, the payment to Indemnitee must be made as soon
as practicable but in no event more than ten (10) days after the determination.
Indemnitee must reasonably cooperate with the persons making the determination
and, upon request, must provide such persons with documents and information
(which are not privileged or otherwise protected) reasonably available to
Indemnitee and reasonably necessary to the determination. All Expenses incurred
by Indemnitee in cooperating with the persons making the determination shall be
paid by the Company (irrespective of the determination as to indemnification)
and the Company hereby indemnifies and agrees to hold Indemnitee harmless from
those Expenses.

11. Presumptions and Effect of Certain Proceedings.

(a) In determining whether Indemnitee is entitled to indemnification under this
Agreement, the person or persons making the determination must presume that
Indemnitee is entitled to indemnification under this Agreement and the Company
has the burden of proof to overcome that presumption. Moreover, if at any time
during the two (2) year period prior to the date of any written application for
indemnification submitted by Indemnitee in connection with a particular
Proceeding or other matter there shall have occurred a Change in Control, the
foregoing presumption may only be overcome by clear and convincing evidence.
Neither of the following is a defense to an action seeking a determination
granting indemnity to Indemnitee or creates a presumption that Indemnitee has
not met the applicable standard of conduct: (i) the failure of the Company
(including its directors or Independent Counsel) to have made a determination
before the beginning of an action seeking a ruling that indemnification is
proper nor (ii) an actual determination by the Company (including its directors
or Independent Counsel) that Indemnitee has not met the applicable standard of
conduct.

 

7



--------------------------------------------------------------------------------

(b) If the persons or entity selected under Section 10 of this Agreement to
determine whether Indemnitee is entitled to indemnification has not made a
determination within thirty (30) days after receipt by the Company of the
request for it, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee is entitled to such
indemnification, absent (i) an intentional misstatement by Indemnitee of a
material fact or an omission of material fact necessary to make his or her
statements not materially misleading made in connection with the request for
indemnification (which misstatement or omission is shown by the Company to be of
sufficient importance that it would likely alter the applicable determination)
or (ii) a final judicial determination that indemnification is expressly
prohibited under applicable law. The thirty (30) day period may be extended for
a reasonable time, not to exceed fifteen (15) additional days, if the persons or
entity making the determination requires the additional time for obtaining or
evaluating documents or information.

(c) The termination of any Proceeding or any claim therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere does not (except as
expressly provided elsewhere in this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not meet any particular standard of conduct, did not act in good faith and
in a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe his or her conduct was unlawful.

(d) In determining good faith, Indemnitee must be deemed to have acted in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s action is based on the records
or books of account of the Company, including financial statements, or on
information, opinions, reports or statements supplied to Indemnitee by the
directors or officers of the Company or other enterprise in the course of their
duties, or on the advice of legal counsel for the Company or the enterprise or
on information or records given or reports made by an independent certified
public accountant or by an appraiser or other expert.

(e) The knowledge and actions or failures to act of any other director, officer,
trustee, partner, member, fiduciary, agent or employee of the Company or other
enterprise shall not be imputed to Indemnitee for the purposes of determining
his or her right to indemnification.

12. Remedies of Indemnitee.

(a) If a determination is made that Indemnitee is not entitled to
indemnification under this Agreement, any judicial Proceeding or arbitration
begun pursuant to this Agreement must be conducted in all respects as a de novo
trial or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of the adverse determination. In such a Proceeding or arbitration,
Indemnitee is presumed to be entitled to indemnification and the Company has the
burden of proving Indemnitee is not entitled to be indemnified. Moreover, if at

 

8



--------------------------------------------------------------------------------

any time during the two (2) year period prior to the date of any written
application for indemnification submitted by Indemnitee in connection with a
particular Proceeding or other matter there shall have occurred a Change in
Control, the Company will be deemed to have satisfied such burden only if it
meets the standard of proof by clear and convincing evidence. The Company may
not refer to or introduce into evidence any determination made pursuant to
Section 10(a) of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee begins a judicial Proceeding or arbitration seeking indemnification,
Indemnitee is not required to reimburse the Company for any advances pursuant to
Section 8 of this Agreement until a final determination is made with respect to
Indemnitee’s right to indemnification, after all rights of appeal have been
exhausted or lapsed.

(b) If it has been determined that Indemnitee is entitled to indemnification,
the Company is bound by that determination in any judicial Proceeding or
arbitration commenced by Indemnitee seeking to compel the indemnification,
absent (i) an intentional misstatement by Indemnitee of a material fact or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading connected with the request for indemnification (which
misstatement or omission is shown by the Company to be of sufficient importance
that it would likely alter the applicable determination) or (ii) a prohibition
of the indemnification under applicable law. In any Proceeding or arbitration
commenced by Indemnitee seeking indemnification, the Company is precluded from
asserting that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and must stipulate that the Company is bound by all the
provisions of this Agreement.

13. Contribution; Joint Liability. To the fullest extent permissible under
applicable law, if the indemnification rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever (other
than by reason of the language of any express exclusion contained in this
Agreement), the Company, instead of indemnifying and holding harmless
Indemnitee, must contribute to the payment thereof, in the first instance, by
paying the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to the payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee. The Company
shall not enter into any settlement of any Proceeding in which the Company is
jointly liable with Indemnitee, or would be joined in the Proceeding, unless the
settlement provides for a full and final release of all claims asserted against
Indemnitee. The Company hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee who may be jointly
liable with Indemnitee.

14. Subrogation. If any payment is made under this Agreement, the Company is
subrogated to the extent of such payment to all the rights of recovery of
Indemnitee, who must within a reasonable period of time after payment execute
all papers required and take all action necessary to secure those rights,
including the execution of such documents as are necessary to enable the Company
to bring suit to enforce those rights.

 

9



--------------------------------------------------------------------------------

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, each portion of any paragraph
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, each such portion
of any paragraph containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

16. Non-Exclusivity of Rights; Amendment. The rights of Indemnitee under this
Agreement are not exclusive of any other rights to which Indemnitee may at any
time be entitled under the law, the CBCA, the Articles of Incorporation, the
Bylaws or any agreement. The indemnification and advancement of Expenses for
Indemnitee who has ceased to be a director, officer, employee or agent shall
continue in full force and effect and shall inure to the benefit of the heirs,
executors and administrators of Indemnitee. The rights of Indemnitee under this
Agreement shall be contract rights. No amendment, alteration or repeal of this
Agreement can limit or restrict any right of Indemnitee under this Agreement
with respect to any action taken before the amendment, alteration or repeal. If
a change in applicable law permits greater indemnification than that which would
be afforded under this Agreement, it is the intent of the Company that
Indemnitee shall enjoy by this Section 16 the greater benefits so afforded.
Except as provided in this Section 16 with respect to changes in applicable law
which broaden the right of Indemnitee to be indemnified by the Company, no
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by each of the parties hereto.

17. Acknowledgment of Certain Matters. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law or public policy may
prohibit indemnification of Indemnitee by the Company under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake, by the Securities and
Exchange Commission, to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

18. Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term only by a writing signed by the party
against which such waiver is to be asserted. Unless otherwise expressly provided
herein, no delay on the part of any party hereto in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any waiver
on the part of any party hereto of any right, power or privilege hereunder
operate as a waiver of any other right, power or privilege hereunder nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

19. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto with respect to the
matters covered hereby, and any other prior or contemporaneous oral or written
understandings or agreements with respect to the matters covered hereby are
superseded by this Agreement.

 

10



--------------------------------------------------------------------------------

20. Certain Rights. The right to be indemnified or to the advancement or
reimbursement of Expenses (i) is intended to be retroactive and shall be
available as to events occurring prior to the date of this Agreement and
(ii) shall continue after any rescission or restrictive modification of such
provisions as to events occurring prior thereto. Nothing in this Agreement,
expressed or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any person other than the parties to this Agreement
and their respective heirs, personal representatives, successors and assigns.

21. Governing Law; Venue. This Agreement shall be construed in accordance with
and governed by the laws of the State of Colorado without regard to any
principles of conflict of laws that, if applied, might permit or require the
application of the laws of a different jurisdiction. The parties hereby agree
that any dispute that may arise between them arising out of or in connection
with this Agreement shall be adjudicated before a court located in the City and
County of Denver, Colorado and they hereby submit to the exclusive jurisdiction
of the courts of the State of Colorado located in Denver, Colorado, and of the
federal courts having jurisdiction in such district with respect to any action
or legal proceeding commenced by either party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement.

22. Headings. The Section headings in and referred to in this Agreement are for
convenience of reference only, and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

24. Use of Certain Terms. As used in this Agreement, the words “herein,”
“hereof,” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular paragraph, subparagraph, section,
subsection, or other subdivision. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

GEORESOURCES, INC. By:    

 

Name:   Frank A. Lodzinski Title:   President and Chief Executive Officer
INDEMNITEE By:    

 

Name:  

[Signature Page to Indemnification Agreement]